Case: 18-13446    Date Filed: 04/02/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-13446
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:18-cv-01507-TCB



ANDREW CLARKE,
                                                              Plaintiff-Appellant,
                                      versus

RUSSELL R. MCMURRY, P.E.,
Commissioner of the Georgia D.O.T.,
                                                             Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (April 2, 2019)

Before ED CARNES, Chief Judge, BRANCH, and JULIE CARNES, Circuit
Judges.

PER CURIAM:

      Andrew Clarke appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint. The complaint alleges that Russel McMurry, the Commissioner of the
              Case: 18-13446     Date Filed: 04/02/2019   Page: 2 of 3


Georgia Department of Transportation, violated the Fourteenth Amendment’s

Equal Protection and Due Process Clauses by failing to ensure that the Department

reimburse Clarke, a former Department employee, for paying medical bills that he

incurred after an on-the-job traffic accident. Clarke sued McMurry in his official

capacity and sought $10,000,000 in damages. The district court dismissed the

complaint on the basis of Eleventh Amendment sovereign immunity. This is

Clarke’s appeal.

      We construe liberally Clarke’s complaint because he is proceeding pro se,

Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th Cir. 2014), and we

review de novo the district court’s dismissal of Clarke’s complaint, Harbert Int’l,

Inc. v. James, 157 F.3d 1271, 1277 (11th Cir. 1998).

       The Eleventh Amendment provides:

       The Judicial power of the United States shall not be construed to
       extend to any suit in law or equity, commenced or prosecuted against
       one of the United States by Citizens of another State, or by Citizens
       or Subjects of any Foreign State.

U.S. Const. amend. XI.

      Although the text of Eleventh Amendment does not say so, “it has long been

settled that the amendment applies equally to suits against a state brought in

federal court by citizens of that state.” James, 157 F.3d at 1277 (citing Hans v.

Louisiana, 134 U.S. 1, 18–19, 10 S. Ct. 504, 508 (1890)). “The state need not be



                                          2
              Case: 18-13446      Date Filed: 04/02/2019     Page: 3 of 3


formally named as a defendant for the amendment to apply; [a] state official[ ]

sued in [his] official capacity [is] also protected by the amendment.” Id.

    This case does not present any “of the three situations in which there is a

surrender of Eleventh Amendment sovereign immunity.” Id. at 1278 (quotation

marks omitted). First, the State of Georgia did not “waive[ ] its Eleventh

Amendment sovereign immunity and consent[ ] to suit in federal court.” Id.

Georgia has expressly reserved its sovereign “immunity with respect to actions”

that are, like this one, “brought in [a] court[ ] of the United States.” Ga. Code Ann.

§ 50-21-23(b). Second, Congress did not abrogate Georgia’s sovereign “immunity

when it enacted 42 U.S.C. § 1983.” Schopler v. Bliss, 903 F.2d 1373, 1379 n.4

(11th Cir. 1990). And third, Clarke did not sue McMurry, “a state

official[,] . . . for prospective injunctive relief to end a continuing violation of

federal law.” James, 157 F.3d at 1278. He sued McMurry for damages. As a

result, Clarke’s claims against McMurry “were, in effect, claims against the State

of [Georgia], and, consequently, the defense of Eleventh Amendment sovereign

immunity” barred those claims. Id.

      AFFIRMED.




                                            3